          Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF PENNSY LVANIA



VICTORIA APPLEGATE, Administratrix                        )      No. 5:17-cv-03885-EGS
of the Estate of BRYAN A. APPLEGATE,                      )
a/k/a BRYAN ALFRED APPLEGATE, Deceased                    )
                                                          )
                                        Plaintiff,        )
                 vs.                                      )      JUDGE EDWARD G. SMITH
                                                          )
COUNT Y OF N ORTHAMP T ON,                                )
PRIMECARE MEDICAL, INC.,                                  )
KISH ORKUMAR DEDANIA, M.D., AND                           )
B OB BARKER COMPAN Y, INC.,                               )
INDIVIDUALLY AND JOINTLY,                                 )      CIVIL ACTION - LAW
                                        Defendants.       )      JURY TRIAL DEMANDED


                                                ORDER
                                      ili
          AND N OW, this       f {e         day of    �=--Ct-""'_v_tt_-r-+(-- 2019, upon consideration
                                                     __




of the Motion for Court Approval of Partial Settlement of Wrongful Death and Survival Action


claims,


          IT IS ORDERED, that settlement of the above-captioned Estate's Wrongful Death and


Survival Action Claims for the gross sum of Two Hundred Thirty Five Thousand ($235,000.00)


Dollars is approved; to be paid by the Defendants Primecare Medical, Inc. and Kishorkumar


Dedania, M.D., and to be allocated 35% to the survival action and 65% to the wrongful death


action.


          IT IS FURTHER ORPERED, that the settlement proceeds shall be distributed as


follows:


          Wrongful Death Action:

          John R. Vivian, Jr., Esquire and Adam D. Meshkov, Esquire
Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 2 of 21




Counsel Fees   . . . . . . .. . . .. . .. .   .   . . . . . . . . . . . .   . . . . . . . . . . . . .   ... . . .   . . . . . . . . . . . .. .             $54,990.00


Costs incurred in preparation oflitigation ...........................                                                                      .              $23,005.67


Balance due Victoria Applegate, Administrator ofthe Estate ........... .                                                                                   $37,377.17
Balance due Thomas Applegate .............................................                                                                           .     $37,377.17


                                  TOTAL WRONGFUL DEATH ACTION:                                                                                            $152,750.00



Survival Action:


John R. Vivian, Jr., Esquire and Adam D. Meshk.ov, Esquire
Counsel Fees .............................................................                                                                  .             $29,610.00


Costs incurred in preparation oflitigation ..........................                                                                     ..              $12,387.67



Balance due Victoria Applegate, Administrator ofthe Estate........                                                                               .        $20,126.17
Balance due Thomas Applegate ..........................................                                                                          .        $20,126.17


                                                      TOTAL SURVIVAL ACTION:                                                                             $82,250.00




                                                                                            BY THE COURT,




                                                                                             EDWARD G. SMITH, JUDGE
       Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 3 of 21




                      IN T HE UNI TED STATES DISTRIC T COURT FOR THE
                           EASTERN DISTRICT OF PENNSY LVANIA



V IC TORIA APPLEGATE, Administratrix                  )       No. 5:17-cv-03885-EGS
of the Estate of BRYAN A. APPLEGATE,                  )
a/k/a BRYAN ALFRED APPLEGATE, Deceased                )
                                                      )
                                       Plaintiff,     )
                vs.                                   )       JUDGE ED WARD G. SMI TH
                                                      )
COUN T Y OF NORTHAMP TON,                             )
PRIMECARE MEDICAL, INC.,                              )
KISHORKUMAR DEDANIA, M.D., AND                        )
BOB BARKER COMPANY, INC.,                             )
INDIVIDUALLY AND JOIN TLY,                            )       CIVIL AC TION - LAW
                                       Defendants.    )       JURY TRIAL DEMANDED




   PLAINTIFF'S MOTION F OR COURT APPROVAL OF WRONGFUL DEATH AND
                             SURVIVAL PARTIAL SETTLEMENT




        AND NOW, this 16th day of January 2019, comes the Plaintiff, Victoria Applegate,


Administratrix of the Estate of Bryan A. Applegate, by a?d through her attorneys, John R.


Vivian, Jr., Esquire and Adam D. Meshkov, Esquire, and respectfully requests this Honorable


Court to approve the terms of the partial settlement in the above-captioned matter and the


distribution of funds hereinafter requested. In support thereof, the Petitioner states the following:


       1.      Plaintiff, Victoria Applegate, Administratrix of the Estate of Bryan A. Applegate,


is an adult individual residing at 1551 W. South Street, Apartment 3, Allentown, Commonwealth


of Pennsylvania, and at all times mentioned herein is acting in the capacity of Administrator of


the decedent's estate having been duly appointed by Dorothy L. Cole, Register of Wills, County
       Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 4 of 21




of Northampton, Commonwealth of Pennsylvania on June 16, 2016, pursuant to law; and as such


is deemed to be a citizen of the Commonwealth of Pennsylvania.


        2.      This is a wrongful death and survival action brought by Victoria Applegate,


Administratrix of the Estate of Bryan A. Applegate, arising out of a hanging death by suicide of


the decedent, Bryan A. Applegate that occurred on July 8, 2015 in Northampton County Prison,


Easton, Northampton County, Pennsylvania. This case has been filed on a Wrongful Death and


Survival basis against the County of Northampton, the County hired medical provider, Prime


Medical Care and one of their physicians, Dr. Dedania and the Bob Barker Company, Inc., the


purveyors of prison supplies and in this case believed to be the provider of the suicide smock


from which the velcro was removed and a ligature fastened, which was used in the commission


of the suicide referenced herein.


        3.     Brian A. Applegate died without a will and therefore, the distribution is governed


by the Pennsylvania laws of Intestacy.


        4.     Suit was commenced in Northampton County under the caption Victoria


Applegate, Adm., of the Estate of Bryan A. Applegate, a/k/a Bryan Alfred Applegate, Deceased


vs. County of Northampton, Primecare Medical, Inc., Kishorkumar Dedania, M.D., and Bob


Barker Company, Inc., Individually and Jointly, under Docket Number 0048-CV-2017-0119 said


matter was then transferred to the United States District Court for the Eastern District of


Pennsylvania under the caption Victoria Applegate, Adm., of the Estate of Bryan A. Applegate, al


k/a Bryan Alfred Applegate, Deceased vs. County of Northampton, Primecare Medical, Inc.,


Kishorkumar Dedania, M.D., and Bob Barker Company, Inc., Individually and Jointly under


Docket No. 5: 17-CV-03885-EGS on August 29, 2017. The matter was assigned to the Honorable



                                                 2
       Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 5 of 21




Edward G. Smith. The matter is scheduled for trial commencing on January 8, 2019. A


settlement has been reached with the Defendant Primecare Medical Associates, Inc. and


Kishorkumar Dedania, M.D. the complete terms of which are set forth hereinafter.


        5.      Following the approval of this Honorable Court, the Plaintiff will have this


settlement further approved in the Court of Common Pleas of Northampton County where the


Estate is situate.


        6.      At the time of his death, Brian A. Applegate was 29 years of age, having been


born on December 11, 1985, with a life expectancy of 48. 9 years.


        7.      The decedent, Bryan A. Applegate, left surviving him the following persons


entitled to recover damages for his death:


                Victoria Applegate            Mother
                Thomas Applegate              Father


        8.      The Plaintiff, through her attorneys, John R. Vivian, Jr., Esquire and Adam D.


Meshk.ov, Esquire, subject to the Court's approval, has reached a settlement with the Defendant


Primecare Medical Associates, Inc. and Kishorkumar Dedania, M.D., in the amount of Two


Hundred Thirty Five Thousand ($235,000.00) Dollars for the decedent, Bryan A. Applegate in


exchange for a Joint Tortfeasor Release, which is attached hereto as Exhibit "A".


        9.      Victoria Applegate, Administratrix of the Estate of Bryan A. Applegate, has


entered into a contingent fee arrangement with Plaintiff's counsel which provides for a


contingent counsel fee of Thirty Six Percent (36%) on the gross amount recovered. Therefore,


the Plaintiff has incurred the following costs and obligations:


       a.       Counsel Fees-John R. Vivian, Jr., Esquire and
                Adam D. Meshk.ov, Esquire
                (Per Contingency Fee Agreement attached hereto


                                                 3
       Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 6 of 21




                as Exhibit "B")                                                                                                    $84,600.00


        b.      Costs incurred in preparation of litigation
                (see costs advanced attached hereto as Exhibit "C")                                                            $ 35,393.33
                                                                                                   TOTAL                       $119,993.33


Plaintiff's attorneys, John R. Vivian, Jr., Esquire and Adam D. Meshk.ov, Esquire, believe that


this settlement is in the best interest of the Petitioner, Victoria Applegate.


        10.    The Petitioner requests approval of the settlement in the following manner:


       Wrongful Death Action:


       John R. Vivian, Jr., Esquire and Adam D. Meshk.ov, Esquire
       Counsel Fees   . . . . . . . .. . . . ... . .. . ..... ... ... . . . . . . . . . ... ... ... . .. . . . . .. . . . ..              $54,990.00


       Costs incurred in preparation of litigation ............................                                                           $23,005.67


       Balance due Victoria Applegate, Administrator of the Estate ...........                                                      .     $37,377.17
       Balance due Thomas Applegate .............................................                                                   .     $37,377.17


                                       TOTAL WRONGFUL DEATH ACTION:                                                                      $152, 750.00



       Survival Action:


       John R. Vivian, Jr., Esquire and Adam D. Meshk.ov, Esquire
       Counsel Fees .............................................................                                         .              $29,610.00


       Costs incurred in preparation of litigation ...........................                                            .              $12,387.67



       Balance due Victoria Applegate, Administrator of the Estate ........                                                    .         $20,126.17
       Balance due Thomas Applegate ..........................................                                                 .         $20,126.17


                                                      TOTAL SURVIVAL ACTION:                                                            $82,250.00


       11.     The Pennsylvania Department of Revenue has been notified of Petitioner's


proposed allocation of Sixty Five Percent (65%) to Wrongful Death and Thirty Five Percent




                                                                           4
       Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 7 of 21




(35%) to Survival. The Department of Revenue does not object to this allocation, see their


correspondence dated October 12, 2018, attached hereto as Exhibit "D".


        12.     The Defendants, Primecare Medical Associates, Inc. and Kishorkumar Dedania,


M.D., hereto have requested and made a part of the settlement complete confidentiality as to all


terms, fully realizing that the terms fully rests with the discretion of this Court. Keeping the


terms of the settlement with Defendants Primecare Medical Associates, Inc. and Kishorkumar


Dedania, M.D., ONLY confidential and sealed so that they are not to be released except upon


further Order of Court.


        WHEREFORE, the parties respectfully request that this Honorable Court approve the


settlement and distribution in the form of the attached Order keeping the terms of same


confidential and sealed as to Primecare Medical Associates, Inc. and Kishorkumar Dedania,


M.D., so that they are not to be released except upon further Order of this Courts, and


accordingly, the Order that is attached reflects the preservation of this confidentiality.


                                                       Respectfully submitted,




Dated: 01116/2019
                                                       J�IAN,JR.
                                                       l.D. No. 34459
                                                       831 Lehigh Street
                                                       Easton, PA 18042
                                                       (610) 258-6625
                                                       jryivian@verizon.net


Dated: 01/16/2019




                                                  5
Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 8 of 21




 COMMONWEALTH OF PENNSYLVANIA                                )
                                                               SS;   AFFIDAVIT
                                                             )
 COUNTY OF NORTHAMPTON                                       )




        Victoria Applegate,              Adm of the      being duly sworn according to law,
                                        Estate cf Bryan A. Applegate.
 deposes and says that the facts set forth in the foregoing Petition for .Approval of
 Settlement in a Wrongful Death and Surviva·l Action,

are true and     correct to the best of•er knowledge, infonnation, and belief.




 Sworn to and subscribed before me


this   s-t"'"'     day of       Dt.hber. 2o_ti_.


=�h.tf�            Notary   .   ublic
Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 9 of 21




           EXHIBIT A
   Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 10 of 21




                            JOINT TORTFEASOR RELEASE


        1.      FOR AND IN CONSIDERATION of the sum ofTwo Hundred Thirty-Five Thousand


and 00/100 Dollars ($235,000.00) paid to the undersigned, receipt of which is hereby acknowledged;


the undersigned does fully release and discharge PrimeCare Medical, Inc., Kishorkumar Dedania,


M.D. and Beazley USA Services, Inc., all other persons, governmental entities, associations and


corporations wherever or not named herein subject only to the provisions in paragraphs 2 and 3


below, their heirs, executors, administrators, successors, attorneys, assigns and insurers (hereinafter


refened to collectively as "Releasees"), from any and all causes of action, claims and demands of


whatsoever kind on account of all known and unknown injuries, losses and damages allegedly


sustained by the undersigned and, specifically, from any claims or joinders for sole liability,


contribution, indemnity or otherwise as a result of, arising from, or in any way connected with all


medical care rendered by the above named Releasees, and on account of which legal action was


instituted by the undersigned in the United States District Court for the Eastern District of


Pennsylvania at Docket Number 5:17-cv-03885-EGS. All sums set forth herein constitute damages


on account of personal physical injuries or physical sickness, within the meaning of Section


I 04(a)(2) of the Internal Revenue Code of 1986, as amended. The undersigned does understand, and

agrees, that the acceptance of said sum is in full accord and satisfaction of a disputed claim and that


the payment of said sum is not an admission of liability by any party named herein.


       2.       It is understood that I, Victoria Applegate, Administratrix of the Estate of Bryan


A. Applegate, am not hereby releasing any claims or demands that I have against the County of


Northampton and Bob Barker Company, Inc.
    Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 11 of 21




        3.      lt is further understood and agreed, however, that if it should be determined that the


County of Northampton and/or Bob Barker Company, Inc. are jointly or severally liable to the


Plaintiff with any person or entity herein released, in tort or otherwise, the claim against and damages


recoverable from County of Northampton and/or Bob Barker Company, Inc., shall be reduced by the


amount determined by the pro-rata share oflegal responsibility or legal liability for which the parties


herein released are found to be liable as a consequence of the aforesaid medical care or treatment. It


is intended that this Release shall comply with and be interpreted in accordance with the Uniform


Contribution Among Joint Tortfeasors Act as enacted and amended in Pennsylvania.


        4.      If it should appear or be adjudicated in any suit, action or proceeding, that said


Releasees were guilty of joint negligence which caused injury, loss or damage, then in order to hold


said Payers harmless 1, as further consideration for said payment, will satisfy any decree, judgment or


award in which there is such a finding or adjudication involving said Releasees on their behalf and to


the extent of their liability for contribution, if it is held there is any liability for contribution.


        5.      The undersigned hereby at,,'Tees, on her behalf and on behalf of her heirs, executors,


successors and/or assigns, to satisfy from the proceeds of this settlement and to be solely responsible


for any and all valid liens that have been asserted and/or which could be or may be asserted for


reimbursement of any medical benefits or other benefits provided to Bryan A. Applegate by a third


party as a result of the injuries claimed in the Legal Action referenced herein.              Further, the


undersigned shall satisfy, by way of payment, reduction, and/or compromise, any and all


Commonwealth of Pennsylvania Department of Human Services and/or Medicare and/or other


statutory liens and conditional payments that have been, or may be, asserted against the plaintiff or


the proceeds of this settlement.      The undersigned shall satisfy and otherwise comply with any




                                                     2
    Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 12 of 21




requirement for Medicare Set-Aside and/or statutory and/or regulatory provision or requirement


regarding the protection of assets from these settlement proceeds for future medical care and


treatment. Additionally, the undersigned hereby agrees, on her behalf and on behalf of her heirs,


executors, successors and/or assigns, to indemnify and save forever hannless the Releasees named in


this document from and against any and all claims, demands or actions, known or unknown, made


against the Releasees by any person or entity on account of, or in any manner related to or arising


from the Legal Action noted above, including but not limited to any lien asserted for payment of


medical expenses for Bryan A. Applegate. Finally, the undersigned hereby agrees on her behalf and


on behalf of her heirs, executors, successors and assigns to reimburse Releasees for any legal fees


incmTed as a result of any effort by a third party to satisfy any lien for medical benefits provided to


Bryan A. Applegate.


       6.      I covenant and promise that neither I nor anyone on my behalf will communicate or


disclose the terms of this Joint Tortfeasor Release to any persons other than my present attorneys,


insurance company representatives, accountants and/or tax or financial consultants, state and federal


tax authorities or other persons as may be required by law, provided however, that any such person


or entity to whom disclosure is made shall be instructed, in advance, that the information is strictly


confidential pursuant to this Release. For all other purposes, we will indicate only that this matter


has been "resolved." Further, any court filings will be made under seal so that any reviews of court


records will not in any way disclose the terms of the settlement.


       7.       lf this settlement is ever determined by any court to be without effect because some


necessary court approval was not obtained, or if the released parties are subjected to further legal


action or claim which could not have been instituted or presented had proper court approval been




                                                   3
    Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 13 of 21




obtained by Plaintiff, then Plaintiff will indemnify the released parties for any future loss, cost, or


expense, including but not limited to, reasonable attorney's fees for defending, litigating and settling


any such claims or action, and for any judgment resulting from any such claim or action.


        8.      It is further understood and agreed that there are no written or oral understandings or


agreements, directly or indirectly, connected with this release and settlement, that are not


incorporated herein. This agreement shall be binding upon and inure to the successors, assigns,


heirs, executors, administrators, and legal representatives of the respective parties hereto.


        9.      It is further understood and agreed and made part hereof, that the undersigned, her


family and representatives and her attorney{s) shall not comment, either directly or indirectly, on any


aspect of this case or settlement to any member of the news media, or in any way publicize or cause


to be publicized in any news or communications media, including but not limited to newspapers,


magazines, journals, radio, television, on-line computer systems and law-related publications, the


facts of this case, the existence of this settlement and the terms and conditions of this settlement.


This paragraph is intended to become part of the consideration for settlement of this claim.


        THE UNDERSIGNED HEREBY DECLARE that the terms of this settlement have been


completely read; and she has discussed the terms of this settlement with legal counsel of her choice;


and said tenns are fully understood and voluntarily accepted for the purpose of making a full and


final compromise adjustment and settlement of any and all claims against Releasees on account of


the injuries and damages above-mentioned, and for the express purpose of precluding forever any


further or additional suits arising out of the aforesaid claims.




                                                   4
�   ------
             Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 14 of 21




                      IN WINTESS WHEREOF, I have hereunto set my band and seal this "L -
                                                                                        1J fA..   day of


                  A 11.r.cf_      ____,   201s.




                                                    VICTORIA    APPLEGATE, Acl!iiinistratrix of
                                                    the Estate ofBRYANA. APPLEGATE
                                                    -- ---  -


                                                     Signatory Social Security Number




             LEOAUl 17573569.vl




                                                        5
Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 15 of 21




          EXHIBITB
                 Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 16 of 21




             KNOW ALL MEN BY THESE PRESENTS THAT I/WE Victoria           ������




             Applegate,     Adm.




                                                                                 *

     do hereby make, constitute and appoint John R. Vivian, Jr., Esquire, my/our true and lawful


     Attorney to institute and maintain any action at law or equity in any appropriate Court or forum

                                                                        County of Northampton
     to recover damages for any and all causes of action against




     and such other person or persons as may be liable, therefore, resulting from or incidental to the

                                   Sth              July                              15
     happening on or about the            day of                              . 20           .   at or near

            Northampton     County Prison and Ferguson Safety Products




     and to do all lawful acts requisite to prosecute, adjust or comprise said claim or claims, and to


     execute all documents pertaining thereto, with exclusive right to conduct all negotiations, make


     settlement with consent of the client, and receive payments; hereby ratifying and confirming all


     that the said attorney or his substitutes shall do herein by virtue of these presents on my/our


     behalf, subject to all settlements being approved by the client.


            In consideration of the professional services, investigation and other services performed


     by my attorney, my attorney shall receive     ,J&1tJ    ·            of any sum recovered from


     any source on account of said accident by way of settlement, judgment or otherwise, such


    amount to be prior to deduction of costs, disbursement and expenses in the investigation and the

*and Adam   D.   Meshkov,    Esquire
          Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 17 of 21


trial of the case. It is agreed that the obligation of the attorneys hereunder do no include filing or


handling ofan appeal from an adverse verdict or judgment at trial or the handling of an appeal


by the adverse party. It is further agreed that ifthere are any contingent fee limitations by nature


of the laws ofthe State ofPennsylvania or any other law where this case is pending, this will be


subject to those limitations.


       Should no money be received by suit or settlement, said attorney or attorneys under him


shall have no claim against me/us ofany kind for services rendered.


       Executed in triplicate of which one copy has been received by me/us this       1st     day of

 August                           16
��������_                ,20    ���




       IN WITNESS WHEREOF, I/WE hereunto set my/our hand(s) and seal(s) this 1st                 day


of   August              '20     16




WITNESS:
Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 18 of 21




          EXHIBITC
        Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 19 of 21




                            ESTATE OF BRYAN A. APPLEGATE
                                       COSTS ADVANCED



2016
Register of Wills, Northampton County          130.50
MRO Corporation                                 46.21


2017
Prothonotary of Northampton County             147.50
Sheriff of Northampton County                   87.00
Sheriff of Northampton County                  116.00
Sheriff of Dauphin County                       47.25
Patricia A. Zapf, Ph.D.                      4,000.00


2D.ll
Advantage Chauffeur Services                   189.90
justtlv.com (travel expenses expert)           890.74
The Lafayette Inn                              152.51
Veritext Corp.                                524.95
United States Treasury                         150.00
Christopher G. Naugle                           72.20
American Legal Services                       100.00
Veritext Corp.                               2,686.65
Patricia A. Zapf, Ph.D.                      7,500.00
ERSA Court Reporters                          415.95
Timothy Bruffey, M.S., CRC, LPC              2,700.00
Lonna Speer                                 10,185.00
Timothy Bruffey, M.S., CRC, LPC               250.00
Ferguson Safety Products                      352.83
Federal Express                                 81.14
Ferguson Safety Products                      262.50
Baute Crochetiere & Hartley                  1,500.00
Veritext Corp.                               2,742.50
Federal Express                                 62.00


TOTAL COSTS ADVANCED:                      $35,393.33
Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 20 of 21




          EXHIBITD
       Case 5:17-cv-03885-EGS Document 71 Filed 01/16/19 Page 21 of 21


                                                                                                                OCT 1 9
   pennsylvania
   DEPARTMENT OF REVENUE




October 12, 2018



John R. Vivian, Jr., Esquire
831 Lehigh Street
Easton, PA 18042



                                                                   Estate of Bryan Applegate
                                                                    File Number 4816-0713
                                                                   United States District Court
                                                                   Eastern District of Pennsylvania

Dear Mr. Vivian:


The Department of Revenue has received the Petition for Approval of Settlement Claim to be filed on
behalf of the above-referenced Estate in regard to a wrongful death and survival action. It has been
forwarded to this Bureau for the Commonwealth's approval of the allocation of the proceeds paid to settle
the actions.


Pursuant to the Petition, the decedent died as a result of medical negligence. Decedent is survived by his
parents.


Please be advised that, based upon these facts and for inheritance tax purposes only, this Department has
no objection to the proposed allocation of the gross proceeds of this action, $217,750.00 to the wrongful
death claim and $117,250.00 to the survival claim. Proceeds of a survival action are an asset included in
the decedent's estate and are subject to the imposition of Pennsylvania inheritance tax. 42 Pa.C.S.A.
§8302; 72 P.S. §9106, 9107. Costs and fees must be deducted in the same percentages as the proceeds are
allocated. In re Estate ofMenyman, 669 A.2d 1059 (Pa. Cmwlth. 1995).


I trust that this letter is a sufficient representation of the Department's position on this matter. As the
Department has no objections to the Petition, an attorney from the Department of Revenue will not be
attending any hearing regarding it. Please contact me if you or the Court has any questions or requires
anything additional from this Bureau.



                                                                   Sincerely,




                                                                   Carolyn        ymond
                                                                   Trust Valuation Specialist
                                                                   Inheritance Tax Division




               Bureau of Individual Taxes I   PO   Box   280601   I Harrisburg,   PA 17128   I   717.787.8327
